DETAILED ACTION
                                                Response to Arguments
1.	Applicant’s arguments filed on 03/02/2022 have been fully considered but they are not persuasive for the following reasons:
2.	Applicant argues that SHAH does not disclose “an in-memory database; a semantic interface configured to interface with the in-memory database and interface with an external database; an external database compute unit configured to generate a schema in the in-memory database based on a portion of the external database; the semantic interface configured to receive a resolved-request, wherein the semantic interface is further configured to generate a data-query based on the in-memory database schema for execution on the external database on a condition that a previous data-query associated with the data-query was executed on the external database; and an interface unit configured to receive results data responsive to the data-query from the external database via the semantic interface and output the results data for display on a user interface”.  However, SHAH discloses (on [0014]-[0018], [0023]-[0025], [0034]) various embodiments of recognizing unknown data objects are described herein. Increasing numbers of data storage and processing systems have encouraged a diverse set of file types, formats, or data schemas for storing data objects. Some data schemas, such as data schemas implemented in structured file types that store column oriented data, may be optimized for performing analysis over large ranges of data (e.g., in data warehouse applications which perform query processing over large ranges of column data), while other data schemas may be used for data stores that are better suited for processing large numbers of operations with low-latency (e.g., data schemas implemented in semi-structured data, such database tables maintained in non-relational data stores). Storing data objects according to different data schemas is not without cost when attempts are made to access data objects. For example, a data processing engine implemented as part of data warehouse cluster may execute queries against data objects stored in different column-oriented data schemas. In order to convert or adapt query processing for the different data schemas for the data objects, the data schemas of data objects may be needed in order to understand how the data objects are to be accessed. If, however, the data schemas of data objects are unknown then consumers of the data object, like the data warehouse application, may be blocked from accessing the unknown data objects.  Data schemas, including information describing the type, format, or structure of data in unknown data objects, may be recognized, in various embodiments, and stored in a metadata store. In this way, a diverse set of data consumer(s) can access, manipulate, or transform the unknown data objects to accomplish different objectives by retrieving the data schema from the metadata store in order to understand and access the unknown data objects. FIG. 1 illustrates a logical block diagram of recognizing unknown data objects, according to some embodiments. Different data producer(s) 110 may generate and store 160 data objects in data store 120. For example, data producer(s) 110 may be data collection or reporting systems for a wide variety of information, such as sales metrics, manufacturing control systems, retail inventory, website analytics data, or another data producer. Because data producers 110 generate a variety of information, the stored data objects 122 may be stored according to different, and possibly unknown, file types, formats, structures, data types, or other data schema information. For example, system performance logs for an online gaming platform may be stored in many different log file formats, while website analytics data may be stored in a semi-structured file type, like Comma Separate Values (CSV). Different data schemas may offer data producers 110 a diverse set of options for how data is generated or stored. As a result the possible number of data schemas that may be implemented or developed can proceed independently from data consumer(s) 150 that later access data stored in data store 120. For example, data producer(s) 110 may store sales data in one column-oriented file type that best suits the generation needs of data producer 110, while data consumer 150, which may execute queries over column-oriented data, may utilize a different column oriented file type that is optimized for the query execution techniques implemented by data consumer 150.  To provide data consumer(s) 150 with access to data objects that are in unknown data schemas, file recognition 130 of unknown data object(s) 122 may be implemented to detect or identify 162 unknown data object(s) 122, identify data schemas(s) 122 for the unknown data objects (including file types, data types or values of data stored within the unknown data object(s) 122, the structure, or lack thereof, of the unknown data object(s) 122, such as the number and/or types of columns, hierarchy of files, partitions or other objects within the unknown data object(s) 122), and store the data schema(s) 122 in a metadata store 140, which can be accessed by data consumer(s) 150. For example, file recognition 130 may detect unknown data object(s) 122 by scanning, searching, or crawling data store 120. Detection of unknown data object(s) 122 may be performed continuously, periodically or aperiodically, according to a schedule, or in response to an event that triggers the operation of the file recognition 130. As discussed below with regard to FIGS. 4 and 6, the identification of unknown data object(s) 122 may be performed as part of a file recognition task that is directed to search specified locations, in some embodiments. In another embodiment, file recognition 130 may identify unknown data object(s) 122 automatically without explicit task instructions. For example, file recognition 130 may poll access logs or other information for data store 120 indicating when new data objects are stored.  File recognition may get portions 164 of data objects (or the entire data objects), and generate 132 a representation of the portion for file recognition analysis. For example, as discussed below with regard to FIGS. 5A and 8, parsing techniques for different data schemas may be applied to generate a parsed result as the representation. The parsed result of the portion may then be evaluated as part of representation analysis 132 to determine if the parsed result is readable, understandable, or otherwise includes data schema information for accessing the unknown data object, indicating that the data schema corresponding to the parsing technique is the data schema of the unknown data object. Multiple different parsing techniques may be attempted in order to discover a parsed result that successfully interprets the portion of the unknown data object. In some embodiments, representation analysis may generate and compare confidence scores for the different representations (corresponding to different file data schemas) to identify the data schema for the unknown data object. In at least some embodiments, machine learning techniques to identify unknown data objects may be performed, such as those techniques discussed below with regard to FIGS. 5B and 8. For example, representation generation 132 may generate a multi-dimensional vector representing the portion of the unknown data object. A classification model may then be applied by representation analysis 132 according to machine learning technique like support vector machines to classify the vector as like a particular data schema.  File recognition 130 may then store data schema(s) 166 in metadata store 140. In this way, data consumer(s) 150 may get 168 the data schema(s) 122 in order to access 170 data objects 122. The identified data schemas for unknown data object(s) 122 may be organized or stored in tables as part of a database, in some embodiments, to provide query access over the data schemas for unknown data object(s) 122. For example, the data schemas for a large number of data objects may be stored in the database, allowing users to discover the contents of the large number of data objects without having to individually search the data objects directly. In this way, data objects that include desired information may be quickly identified. Data schema(s) may also be modified by users, stakeholders, or other entities in order to correct recognition mistakes or further refine the data schemas stored for unknown data objects.
	Applicant argues that SHAH does not disclose “wherein the in-memory database is a low-latency database”.  However, SHAH discloses (on [0014]) various embodiments of recognizing unknown data objects are described herein. Increasing numbers of data storage and processing systems have encouraged a diverse set of file types, formats, or data schemas for storing data objects. Some data schemas, such as data schemas implemented in structured file types that store column oriented data, may be optimized for performing analysis over large ranges of data (e.g., in data warehouse applications which perform query processing over large ranges of column data), while other data schemas may be used for data stores that are better suited for processing large numbers of operations with low-latency (e.g., data schemas implemented in semi-structured data, such database tables maintained in non-relational data stores). Storing data objects according to different data schemas is not without cost when attempts are made to access data objects. For example, a data processing engine implemented as part of data warehouse cluster may execute queries against data objects stored in different column-oriented data schemas. In order to convert or adapt query processing for the different data schemas for the data objects, the data schemas of data objects may be needed in order to understand how the data objects are to be accessed. If, however, the data schemas of data objects are unknown then consumers of the data object, like the data warehouse application, may be blocked from accessing the unknown data objects.
	Applicant argues that SHAH does not disclose “wherein the interface unit is further configured to communicate with the semantic interface”.  However, SHAH discloses (on [0023]-[0024] and [0031]) data storage service(s) 240 may implement different types of data stores for storing, accessing, and managing data on behalf of clients 250 as a network-based service that enables clients 250 to operate a data storage system in a cloud or network computing environment. For example, data storage service(s) 240 may include various types of database storage services (both relational and non-relational) or data warehouses for storing, querying, and updating data. Such services may be enterprise-class database systems that are scalable and extensible. Queries may be directed to a database or data warehouse in data storage service(s) 240 that is distributed across multiple physical resources, and the database system may be scaled up or down on an as needed basis. The database system may work effectively with database schemas of various types and/or organizations, in different embodiments. In some embodiments, clients/subscribers may submit queries in a number of ways, e.g., interactively via a SQL interface to the database system. In other embodiments, external applications and programs may submit queries using Open Database Connectivity (ODBC) and/or Java Database Connectivity (JDBC) driver interfaces to the database system.  Data storage service(s) 240 may also include various kinds of object or file data stores for putting, updating, and getting data objects or files, which may include data files of unknown file type, structure, values, or other form of data schema. Such data storage service(s) 240 may be accessed via programmatic interfaces (e.g., APIs) or graphical user interfaces. Data storage service(s) 240 may provide virtual block-based storage for maintaining data as part of data volumes that can be mounted or accessed similar to local block-based storage devices (e.g., hard disk drives, solid state drives, etc.) and may be accessed utilizing block-based data storage protocols or interfaces, such as internet small computer interface (iSCSI).
	Applicant argues that SHAH does not disclose “wherein the relational search unit is configured to communicate with the interface unit”.  However, SHAH discloses (on [0034]) data catalog storage 360 may be implemented by one or more storage nodes, services, or computing devices (e.g., system 1000 discussed below with regard to FIG. 9) to provide persistent storage for data catalogs generated by data catalog service 200. Such storage nodes (or other storage components of storage 360) may implement various query processing engines or other request handling components to provide access to data catalogs according to requests received via interface 310 (as discussed below with regard to FIG. 4.). For example, data catalog storage 360 may be implemented as a non-relational database, in one embodiment, that stores data schema, including file types, structure or arrangement of data (or lack thereof), data types (e.g., string, integer, floating point), or any other metadata for data objects in a table. In some embodiments, a collection of metadata for various data objects stored across different storage service(s) 240 on behalf a single user account may be stored together in a single catalog of metadata for user data objects that may be made accessible to clients. For example, to determine which data objects should be loaded into a data analytics engine or service, a query may be sent to data catalog storage 360 to identify data objects in a catalog that include a certain data fields (e.g., user identifier, sales price, location) so that the identified data objects returned as a result of the query can be loaded into the data analytics engine.
	Applicant argues that SHAH does not disclose “wherein the schema is a physical schema”.  However, SHAH discloses (on [0014]-[0018], [0026]) various embodiments of recognizing unknown data objects are described herein. Increasing numbers of data storage and processing systems have encouraged a diverse set of file types, formats, or data schemas for storing data objects. Some data schemas, such as data schemas implemented in structured file types that store column oriented data, may be optimized for performing analysis over large ranges of data (e.g., in data warehouse applications which perform query processing over large ranges of column data), while other data schemas may be used for data stores that are better suited for processing large numbers of operations with low-latency (e.g., data schemas implemented in semi-structured data, such database tables maintained in non-relational data stores). Storing data objects according to different data schemas is not without cost when attempts are made to access data objects. For example, a data processing engine implemented as part of data warehouse cluster may execute queries against data objects stored in different column-oriented data schemas. In order to convert or adapt query processing for the different data schemas for the data objects, the data schemas of data objects may be needed in order to understand how the data objects are to be accessed. If, however, the data schemas of data objects are unknown then consumers of the data object, like the data warehouse application, may be blocked from accessing the unknown data objects.  Data schemas, including information describing the type, format, or structure of data in unknown data objects, may be recognized, in various embodiments, and stored in a metadata store. In this way, a diverse set of data consumer(s) can access, manipulate, or transform the unknown data objects to accomplish different objectives by retrieving the data schema from the metadata store in order to understand and access the unknown data objects. FIG. 1 illustrates a logical block diagram of recognizing unknown data objects, according to some embodiments. Different data producer(s) 110 may generate and store 160 data objects in data store 120. For example, data producer(s) 110 may be data collection or reporting systems for a wide variety of information, such as sales metrics, manufacturing control systems, retail inventory, website analytics data, or another data producer. Because data producers 110 generate a variety of information, the stored data objects 122 may be stored according to different, and possibly unknown, file types, formats, structures, data types, or other data schema information. For example, system performance logs for an online gaming platform may be stored in many different log file formats, while website analytics data may be stored in a semi-structured file type, like Comma Separate Values (CSV). Different data schemas may offer data producers 110 a diverse set of options for how data is generated or stored. As a result the possible number of data schemas that may be implemented or developed can proceed independently from data consumer(s) 150 that later access data stored in data store 120. For example, data producer(s) 110 may store sales data in one column-oriented file type that best suits the generation needs of data producer 110, while data consumer 150, which may execute queries over column-oriented data, may utilize a different column oriented file type that is optimized for the query execution techniques implemented by data consumer 150.
	Applicant argues that SHAH does not disclose “wherein the in-memory database is configured to store prioritized data from the external database”.  However, SHAH discloses (on [0015]) data schemas, including information describing the type, format, or structure of data in unknown data objects, may be recognized, in various embodiments, and stored in a metadata store. In this way, a diverse set of data consumer(s) can access, manipulate, or transform the unknown data objects to accomplish different objectives by retrieving the data schema from the metadata store in order to understand and access the unknown data objects. FIG. 1 illustrates a logical block diagram of recognizing unknown data objects, according to some embodiments. Different data producer(s) 110 may generate and store 160 data objects in data store 120. For example, data producer(s) 110 may be data collection or reporting systems for a wide variety of information, such as sales metrics, manufacturing control systems, retail inventory, website analytics data, or another data producer. Because data producers 110 generate a variety of information, the stored data objects 122 may be stored according to different, and possibly unknown, file types, formats, structures, data types, or other data schema information. For example, system performance logs for an online gaming platform may be stored in many different log file formats, while website analytics data may be stored in a semi-structured file type, like Comma Separate Values (CSV). Different data schemas may offer data producers 110 a diverse set of options for how data is generated or stored. As a result the possible number of data schemas that may be implemented or developed can proceed independently from data consumer(s) 150 that later access data stored in data store 120. For example, data producer(s) 110 may store sales data in one column-oriented file type that best suits the generation needs of data producer 110, while data consumer 150, which may execute queries over column-oriented data, may utilize a different column oriented file type that is optimized for the query execution techniques implemented by data consumer 150.
	Applicant argues that SHAH does not disclose “wherein the relational search unit is configured to fetch a column data value in response to receiving a data change notification”.  However, SHAH discloses (on [0072]) a file recognition task may continue to search the location specified by the event trigger for other unknown data objects. If no other unknown data objects are found, then as indicated by the negative exit from 870, the file recognition task may end. A notification of found and recognized file data objects may be sent or reported (e.g., as specified by the event trigger). For example, an email report, or other message, may be sent summarizing the successful or unsuccessful attempts to classify found unknown data objects. In some embodiments, a task history store or state may be updated to reflect task completion. If, as indicated by the positive exit another unknown data object is identified, then the technique may be repeated starting at element 830 to identify a data schema for the additional unknown data object.
	Applicant argues that SHAH does not disclose “wherein the in-memory database manager is further configured to send a data change notification to a distributed cluster manager”.  However, SHAH discloses (on [0071]-[0072])  as indicated at 860, the identified data schema for the unknown data object may be stored in a metadata store for the unknown data object. For example, the metadata store may be a separate data storage system or service (e.g., like data catalog service 220) which may maintain metadata describing data objects separate from the data objects. In some embodiments, a directory, index, mapping information, or other metadata store located in the data store storing the unknown data object may be updated to include the file type for the unknown data object. As discussed above with regard to FIG. 4, the stored data schema may include information, such as the number of columns, column names, column names or other item data types (e.g., such as generic item types including integer, string, or floating point or specially defined data types, including gender, zip code, or animal picture) as part of the data schema for the unknown data object.  As indicated at 870, in some embodiments a file recognition task may continue to search the location specified by the event trigger for other unknown data objects. If no other unknown data objects are found, then as indicated by the negative exit from 870, the file recognition task may end. A notification of found and recognized file data objects may be sent or reported (e.g., as specified by the event trigger). For example, an email report, or other message, may be sent summarizing the successful or unsuccessful attempts to classify found unknown data objects. In some embodiments, a task history store or state may be updated to reflect task completion. If, as indicated by the positive exit another unknown data object is identified, then the technique may be repeated starting at element 830 to identify a data schema for the additional unknown data object.
Examiner respectfully disagrees with all other allegations as argued as will he discussed in detail below. Examiner, in her previous office action gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1 j
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification’. Applicant always has the opportunity to amend the claims during prosecussion and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPW 541,550-51 (CCPA 1989).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by MEHUL A. SHAH  (US-20180150548-A1).
	As per claim 1, SHAH teaches “a low-latency database analysis system comprising”:
“an in-memory database,” (figs. 1, 2, 9);
“a semantic interface configured to interface with the in-memory database and interface with an external database,” ([0014], [0016], [0068], [0071]);
“an external database compute unit configured to generate a schema in the in-memory database based on a portion of the external database,” ([0014], [0016], [0068], [0071]);
“the semantic interface configured to receive a resolved-request, wherein the semantic interface is further configured to generate a data-query based on the in-memory database schema for execution on the external database on a condition that a previous data-query associated with the data-query was executed on the external database,” ([0014], [0016], [0068], [0071]); and
“an interface unit configured to receive results data responsive to the data-query from the external database via the semantic interface and output the results data for display on a user interface,” ([0014], [0016], [0068], [0071]).
	As per claim 2, SHAH further shows “wherein the in-memory database is a low-latency database,” ([0014], [0016], [0068], [0071]).
	As per claim 3, SHAH further shows “wherein the interface unit is further configured to communicate with the semantic interface,” ([0014], [0016], [0068], [0071]).
	As per claim 4, SHAH further shows “wherein the relational search unit is configured to communicate with the interface unit,’ ([0014], [0016], [0068], [0071]).
	As per claim 5, SHAH further shows “wherein the schema is a physical schema,” ([0014], [0016], [0068], [0071]).
	As per claim 6, SHAH further shows “wherein the in-memory database is configured to store prioritized data from the external database,” ([0014], [0016], [0068], [0071]).
	As per claim 7, SHAH further shows “wherein the relational search unit is configured to fetch a column data value in response to receiving a data change notification,’ ([0014], [0016], [0068], [0071]).
	As per claim 8, SHAH teaches “a low-latency database analysis system comprising”:
“an in-memory database,” (figs. 1, 2, 9);
“a semantic interface configured to interface with the in-memory database and interface with an external database,” ([0014], [0016], [0068], [0071]);
“an in-memory database manager configured to communicate with the in-memory database,” ([0014], [0016], [0068], [0071]);
“an external database compute unit configured to generate a schema in the in-memory database based on a portion of the external database,” ([0014], [0016], [0068], [0071]);
“an external database manager configured to communicate with the external database compute unit and the external database,” ([0014], [0016], [0068], [0071]);
“the semantic interface configured to receive a resolved-request, wherein the semantic interface is further configured to generate a data-query based on the in-memory database schema for execution on the external database,” ([0014], [0016], [0068], [0071]); and
“an interface unit configured to receive results data responsive to the data-query from the external database via the semantic interface and output the results data for display on a user interface,’ ([0014], [0016], [0068], [0071]).
	As per claim 9, SHAH further shows “wherein the in-memory database is a low-latency database,” ([0014], [0016], [0068], [0071]).
	As per claim 10, SHAH further shows “wherein the interface unit is further configured to communicate with the semantic interface,’ ([0014], [0016], [0068], [0071]).
	As per claim 11, SHAH further shows “wherein the relational search unit is configured to communicate with the interface unit,” ([0014], [0016], [0068], [0071]).
	As per claim 12, SHAH further shows “wherein the in-memory database manager is further configured to send a data change notification to a distributed cluster manager,” ([0014], [0016], [0068], [0071]).
	As per claim 13, SHAH further shows “wherein the in-memory database is configured to store prioritized data from the external database,’ ([0014], [0016], [0068], [0071]).
	As per claim 14, SHAH further shows “wherein the relational search unit is configured to fetch a column data value in response to receiving a data change notification,” ([0014], [0016], [0068], [0071]).
	As per claim 15, SHAH teaches “a method for use in a low-latency database analysis system, the method comprising: generating a schema based on a portion of an external database; storing the schema in an in-memory database; receiving a resolved-request; generating a data-query based on the in-memory database schema for execution on the external database; receiving results data responsive to the data-query from the external database; and outputting the results data for display on a user interface,”: ([0014], [0016], [0068], [0071]).
	As per claim 16, SHAH further shows “wherein the in-memory database is a low-latency database,’ ([0014], [0016], [0068], [0071]).
	As per claim 17, SHAH further shows “determining a data change; and transmitting a data change notification to a distributed cluster manager,” ([0014], [0016], [0068], [0071]).
	As per claim 18, SHAH further shows “tracking the data change,’ ([0014], [0016], [0068], [0071]).
	As per claim 19, SHAH further shows “storing prioritized data from the external database,” ([0014], [0016], [0068], [0071]).
	As per claim 20, SHAH further shows “fetching a column data value in response to receiving a data change notification,” ([0014], [0016], [0068], [0071]).


                                                 Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                        
                                                    Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 23, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153